                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIMBERLY BRANDT                      :         CIVIL ACTION
                                     :
          v.                         :
                                     :
THOMAS JEFFERSON UNIVERSITY          :
HOSPITALS, INC.                      :         NO. 19-1845


                             MEMORANDUM

 Bartle, J.                                       February 26, 2020

          Plaintiff Kimberly Brandt (“Brandt”) brings this

action against defendant Thomas Jefferson University Hospitals,

Inc., (“TJUH”) alleging three separate claims in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

et seq. (“Title VII”): (1) hostile work environment,

(2) retaliation, and (3) gender discrimination.    Brandt, who is

a female, asserts that she was subjected to a hostile work

environment, retaliated against for speaking out against her

male supervisor, and terminated on the basis of her gender.

Before the court is the motion of defendant for summary judgment

under Rule 56 of the Federal Rules of Civil Procedure.

                                 I

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Fed. R. Civ. P.
56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.    See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

            Summary judgment is granted where there is

insufficient record evidence for a reasonable factfinder to find

for the nonmovant.    See Anderson, 477 U.S. at 252.     “The mere

existence of a scintilla of evidence in support of the

[nonmoving party]’s position will be insufficient; there must be

evidence on which the jury could reasonably find for [that

party].”    Id.   In addition, Rule 56(e)(2) provides “[i]f a party

fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact as required

by Rule 56(c), the court may . . . consider the fact undisputed

for the purposes of the motion.”       Fed. R. Civ. P. 56(e)(2).

                                  II

            The following facts are undisputed.     Brandt began

working for TJUH’s JeffSTAT Education Program (“JeffSTAT”) as a

program coordinator and instructor in March 2010.       JeffSTAT

instructors provide individuals with emergency medical services

(“EMS”) training and education.     As an instructor, Brandt’s

                                  -2-
duties included managing staff and teaching EMS courses.     During

the relevant time period, Brandt reported to the manager of the

training center, James Gretz (“Gretz”) and supervised five

employees.   During the relevant time period, Guy Barber

(“Barber”) was the JeffSTAT Senior Director and supervised

Gretz.

           Beginning in February 2017, TJUH received multiple

complaints regarding Brandt’s behavior toward students and

staff.   On February 2, 2017, student Jillian Valentine

(“Valentine”) sent an email to Gretz complaining about Brandt’s

behavior toward her that day in class.   Valentine stated:

           I am an adult and I deserve respect. I
           refuse to deal with any abuse that she’s
           giving . . . [t]he rudeness, disrespect,
           unprofessionalism, and the feeling of being
           antagonized . . . I’m coming to Jeff Stat to
           learn not to be treated wrongly while doing
           so.

           During the class at issue, Valentine had confided in

Brandt that she did not know how to perform a certain skill at

the CPR station.   Brandt responded that the skill was

demonstrated to the class the previous day.   Valentine then

approached another instructor, at which point Brandt told

Valentine:   “if [you do] not know what [you are] doing at this

point in time, [you] need to go home and reflect upon why [you

are] in the course and [what you are] doing.”



                                -3-
            After Brandt removed Valentine from class, Valentine

went to Gretz’s office to file a formal complaint against

Brandt.   While Valentine was waiting for Gretz to return to his

office, Brandt saw Valentine in the hallway, and told her:

            [Y]ou need to leave for the day . . . on top
            of being disrespectful, giving us a hard
            time, not following instructions, you can’t
            sit in the hallway and disrupt other
            students . . . why are you still here? I
            told you to leave. You need to leave
            because you don’t get it. Go home and think
            about if you need to be here. You have an
            attitude cause you are rolling your eyes.
            So pick your things up and leave.

When Valentine started walking towards Gretz’s office, Brandt

stood in front of her and said, “the door is that way leave.”

TJUH suspended Brandt on the same day, pending investigation.

            On February 7, 2017, while Brandt was suspended,

another student sent an email to Gretz, complaining about

Brandt’s behavior.    The student complained that Brandt refused

to tutor her students, despite JeffSTAT policy requiring that

instructors provide students with tutoring.

            As part of TJUH’s investigation, individuals from

human resources interviewed relevant witnesses and stakeholders.

Barber was responsible for investigating the complaints and

deciding whether Brandt should return to work or be terminated.

Barber decided to permit Brandt to return to teach on February

20, 2017.    Upon her return, Brandt was presented with an


                                 -4-
Employee Disciplinary Action form regarding the incident with

Valentine.   The form, which Brandt signed, informed Brandt that

her actions were “in direct contrast” to Jefferson’s “values and

Code of Conduct.”   The form also served as Brandt’s final

warning and cautioned that her employment would be terminated if

a similar incident occurred again.

          Following Brandt’s return, TJUH received four

additional complaints against Brandt.    Two of these complaints

were from students and two were from Brandt’s colleagues.      The

complaints highlighted Brandt’s unprofessional behavior,

inappropriate use of language, and failure to provide proper

instructions.   TJUH investigated each complaint and interviewed

relevant individuals.

          TJUH’s Employee Disruptive Conduct Policy and its Code

of Conduct require employees to act respectfully and

professionally.   Any “abusive or offensive behavior, or willful

misconduct, which disrupts the smooth and efficient operations”

of TJUH is prohibited.   As a result of their investigation, TJUH

concluded that Brandt had violated TJUH policies by verbally

abusing employees and students.    TJUH, through Barber, the

JeffSTAT Director, terminated Brandt’s employment on May 1,

2017.

          On February 9, 2017, while Brandt was suspended,

Brandt made formal allegations of gender discrimination for the

                                  -5-
first time since being employed at TJUH.    She complained to

human resources that:   (1) she was being singled out for

suspension because she was the only full-time female coordinator

in her program; and (2) Gretz said “you can’t grab her by the

pussy” while referring to a student in Brandt’s course during a

staff meeting.    Brandt testified that while Gretz made this

comment in a joking fashion, it was inappropriate and she was

nonetheless offended by it.

          Additionally, Brandt testified that she was denied

opportunity because of her gender to attend professional

leadership and development conferences that her male colleagues

were permitted to attend.    She also alleges that Gretz

frequently yelled and cursed at her.

          Finally, Brandt testified that after her ex-husband

(“John”) was terminated from TJUH, a rumor circulated that John

had caught Brandt performing oral sex on Gretz.    Brandt does not

allege that Gretz started the rumor but rather that Gretz knew

the rumor upset her and nonetheless perpetuated it by making

jokes about it.

          TJUH maintains an anti-harassment policy, which

prohibits sexual harassment and includes procedures to report

such behavior.    TJUH’s Policy Prohibiting Unlawful

Discrimination, Harassment, and Retaliation states that reports

of sexual harassment should be made immediately to the

                                 -6-
employee’s immediate manager, the Human Resources Service

Center, or the compliance hotline.

           TJUH conducted an investigation after it received

Brandt’s complaint.   While the investigation found “some

inappropriate group discussions amongst JeffSTAT employees,”

human resources determined that there was insufficient evidence

to support the allegations against Gretz.

                                III

           Brandt first asserts that she was suspended and then

eventually terminated by TJUH because of her gender.   Title VII

provides in relevant part:

           It shall be an unlawful employment practice
           for an employer . . . to fail or refuse to
           hire or to discharge any individual, or
           otherwise to discriminate against any
           individual with respect to his compensation,
           terms, conditions, or privileges of
           employment, because of such individual’s
           race, color, religion, sex, or national
           origin.

42 U.S.C. § 2000e-2(a)(1).

           To defeat defendant’s motion for summary judgment on

her claim for gender discrimination under Title VII, Brandt must

prove:   (1) she was a member of a protected class; (2) she was

qualified for the position she sought to retain; (3) she

suffered an adverse employment action; and (4) the action

occurred under circumstances that could give rise to an



                                -7-
inference of discrimination.   Jones v. Se. Pa. Transp. Auth.,

796 F.3d 323, 327 (3d Cir. 2015).

          There is no dispute that Brandt is a member of a

protected class as a female, that she was qualified for her

position, and that her termination constituted an adverse

employment action.   Thus, we will focus our inquiry on the

fourth prong of the prima facie case, that is, whether Brandt’s

termination occurred under circumstances that could give rise to

an inference of discrimination on the basis of gender.

          A plaintiff can demonstrate an inference of

discrimination by showing that similarly situated employees not

in plaintiff’s protected class were treated more favorably.

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 170

(3d Cir. 2013).   “Similarly situated” means that “purported

comparators must have committed offenses of comparable

seriousness.”   Dykes v. Marco Grp., Inc., 222 F. Supp. 3d 418,

427 (E.D. Pa. 2016).

          Brandt asserts that the following evidence supports an

inference of gender discrimination:   (1) Juan Girona (“Girona”),

a male co-worker, (who later replaced Brandt) was subject to

employee complaints but was not terminated; (2) Gretz yelled at

her, made inappropriate jokes, and belittled her; and (3) she

was denied opportunities to attend a professional conference

that her male counterpart attended with students.

                                -8-
           After reviewing the record, we conclude that Brandt

has not produced evidence sufficient to show that her

termination occurred under circumstances that could give rise to

an inference of gender discrimination.    First, there is no

evidence that Girona engaged in conduct remotely similar to

Brandt.   Indeed the undisputed facts demonstrate only one

complaint against Girona alleging unprofessional behavior.     The

complaint also states that despite Girona’s shortcomings, the

complainant was “able to productively work with him.”    This is

different from Brandt’s situation, where there are six separate

complaints, all suggesting her behavior was beyond repair.

Second, while Brandt alleges that Gretz yelled and made

inappropriate remarks, she does not allege that he did so only

to female instructors and subordinates.    There is no evidence

that Gretz singled out Brandt on the basis of her gender.

Finally, while Brandt was denied from attending one particular

conference (which was attended by two students instead of

Brandt), TJUH paid for her to attend another conference in 2017.

TJUH offered to send her to yet another professional conference,

but she declined.

           Simply put, the undisputed facts do not suggest that

Brandt’s employment was terminated due to discrimination in

which she was less favored than her male colleagues.    By

contrast, the record is filled with evidence that suggests her

                                -9-
termination was due to her mistreatment of students and

unprofessional behavior toward staff.   Accordingly, the court

will grant the motion of defendant for summary judgment as to

Brandt’s claims for gender discrimination under Title VII.

                                IV

          We turn next to plaintiff’s claim that her termination

was a form of retaliation for speaking out against Gretz.      Where

there is no direct evidence of retaliation, as here, claims

alleging retaliation under Title VII are analyzed under

the McDonnell Douglas burden-shifting framework.    Moore v. City

of Phila., 461 F.3d 331, 342 (3d Cir. 2006).    Under this

framework, a plaintiff must first establish that:    (1) she

engaged in a protected activity; (2) the employer took an

adverse employment action against her; and (3) there was a

causal connection between her participation in the protected

activity and the adverse employment action.    Young v. City of

Phila. Police Dep’t, 651 F. App’x 90, 95 (3d Cir. 2016).     A

plaintiff can substantiate a causal connection by:    (1) showing

that temporal proximity between the protected activity and

adverse action is unusually suggestive of retaliatory motive; or

(2) showing a pattern of antagonism between plaintiff and

defendant.   Gladysiewski v. Allegheny Energy, 398 F. App’x 721,

723 (3d Cir. 2010).   “These are not the exclusive ways to show

causation, as the proffered evidence, looked at as a whole, may

                               -10-
suffice to raise the inference.”   Kachmar v. SunGard Data Sys.,

Inc., 109 F.3d 173, 177 (3d Cir. 1997).

           If Brandt succeeds in making out a prima facie case,

the burden of production then shifts to defendant to come

forward with a legitimate, nondiscriminatory reason for Brandt’s

termination.   See Scheidemantle v. Slippery Rock Univ., 470 F.3d

535, 539 (3d Cir. 2006).   If defendant is able to provide such a

reason, the burden of production shifts back to Brandt to

produce evidence that the proffered reason is merely a pretext

for actual discrimination.   See Fuentes v. Perskie, 32 F.3d 759,

763-64 (3d Cir. 1994) (citing St. Mary’s Honor Center v. Hicks,

509 U.S. 502, 510-11 (1993)).   At all times the ultimate burden

of persuasion rests with the plaintiff.   See id. at 763

(citing Texas Dep't of Comm. Affairs v. Burdine, 450 U.S. at

253, 254, 256 (1981)).

           There is no dispute that Brandt engaged in a protected

activity by filing a complaint and that she suffered an adverse

action through her employment termination.   Therefore, we will

focus our analysis on the causation element for the prima facie

case.   After reviewing the record, we conclude that Brandt

failed to come forward with any evidence to establish causation.

           First, the time between Brandt’s complaint (February

9, 2017) and her termination (May 1, 2017) is not suggestive of

retaliation.   Our Court of Appeals has held that, “[a]lthough

                                -11-
there is no bright line rule as to what constitutes unduly

suggestive temporal proximity, a gap of three months between the

protected activity and the adverse action, without more, cannot

create an inference of causation and defeat summary judgment.”

LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 233

(3d Cir. 2007).   Brandt asserts that the timing of the

termination is unduly suggestive because “atmosphere in the

JeffSTAT Education Center was tense” following her return from

suspension and that the relationship between Brandt and Gretz

was “deteriorating.”   However, these factual assertions do not

provide evidence rising to the level unduly suggestive of

retaliation.

          Second, Brandt has not presented any evidence showing

retaliatory animus or antagonism from TJUH.   In contrast, TJUH

permitted her to resume her employment after receiving a

complaint against her and provided Brandt with the opportunity

to keep her employment as long as she did not violate its code

of conduct in the future.   TJUH terminated Brandt’s employment

only after receiving four additional complaints and evaluating

the results from further investigations.

          Third, the record as a whole is devoid of evidence

showing causal link between Brandt’s protected activity and her

termination.   It is well established that an employer is

permitted to discipline an employee for poor performance and

                               -12-
such conduct cannot be the basis for a retaliation claim without

evidence to the contrary.   Curay–Cramer v. Ursuline Acad. of

Wilmington, Del., Inc., 450 F.3d 130, 137 (3d Cir.2006).

          Even assuming that Brandt had satisfied her prima

facie case, TJUH has pointed to a legitimate, nondiscriminatory

reason for her termination, that is the six separate complaints

against Brandt from students and colleagues.     If defendant is

able to provide such a reason, the burden of production shifts

back to Brandt to produce evidence that the proffered reason is

merely a pretext for actual discrimination.     See Fuentes v.

Perskie, 32 F.3d 759, 763-64 (3d Cir. 1994).     To show pretext,

plaintiff must point to some evidence, direct or circumstantial,

from which a factfinder could reasonably either (1) disbelieve

the employer’s articulated legitimate reasons; or (2) believe

that an invidious discriminatory reason was more likely than not

a motivating or determinative cause of the employer's action.

Id. at 764.

          No reasonable factfinder could conclude that Brandt

was terminated for any reason other than her violation of TJUH’s

Employee Disruptive Conduct Policy and TJUH’s Code of Conduct.

There is no genuine dispute that:     (1) Brandt was suspended

after a complaint was filed from student Valentine; (2) that

another complaint was lodged against Brandt while she was on

suspension; (3) TJUH permitted Brandt to return to work provided

                               -13-
she not violate its policies again; (4) Brandt signed and

acknowledged the Employee Disciplinary Action form, which served

as a final notification that she would be terminated if a

similar incident occurred again; and (5) despite the warnings,

TJUH received four additional complaints after Brandt returned

from her suspension, all alleging that she engaged in conduct

that was in violation of TJUH’s Employee Disruptive Conduct

Policy and TJUH’s Code of Conduct.     Brandt has failed to produce

any evidence to create a genuine dispute of material fact

regarding whether the reasons offered by TJUH for her

termination were pretextual.

          Accordingly, the court will grant the motion of

defendant for summary judgment as to Brandt’s claims for

retaliation under Title VII.

                                 V

          Finally, plaintiff claims she was subjected to a

hostile work environment on the basis of gender in violation of

Title VII.   The factual basis for plaintiff’s hostile work

environment are:   (1) Gretz’s comments stating “you can’t grab

her by the pussy” when referring to a student during a staff

meeting; and (2) Gretz perpetuating a rumor between 2016 and

2017 that Brandt’s ex-husband was fired after catching Brandt

performing oral sex on Gretz.



                                -14-
           To defeat summary judgment on her claims of hostile

work environment, plaintiff must show that:   (1) she suffered

intentional discrimination because of her gender; (2) the

discrimination was severe or pervasive; (3) the discrimination

detrimentally affected plaintiff; (4) the discrimination would

detrimentally affect a reasonable person in like circumstances;

and (5) the existence of respondeat superior liability.

Castleberry v. STI Grp., 863 F.3d 259, 263 (3d Cir. 2017).

           When, as here, the alleged hostile work environment

does not result in a tangible employment action, a defending

employer may raise an affirmative defense to liability.    To

prevail on the basis of the defense, the employer must prove

that:   (1) that the employer exercised reasonable care to

prevent and correct promptly any sexually harassing behavior,

and (2) that the plaintiff employee unreasonably failed to take

advantage of any preventive or corrective opportunities provided

by the employer or to avoid harm otherwise.   Burlington Indus.,

Inc. v. Ellerth, 524 U.S. 742, 765 (1998).

           Proof of an anti-harassment policy typically satisfies

the reasonable care element.   Ellerth, at 765.   TJUH maintains

an anti-harassment policy, which prohibits sexual harassment and

includes procedures in place to report such harassment.    Brandt

admits to being made aware of and having access to the

procedures afforded by the policy.

                               -15-
            “[P]roof that an employee failed to [exercise]

reasonable care to avoid harm . . . will normally suffice to

satisfy the employer’s burden under the second element of the

defense.”    Id.   However, “[i]f a plaintiff’s genuinely held,

subjective belief of potential retaliation from reporting her

harassment appears to be well-founded, and a jury could find

that this belief is objectively reasonable, the trial court

should not find that the defendant has proven the second

Faragher-Ellerth element as a matter of law.     Instead, the court

should leave the issue for the jury to determine at trial.”

Minarsky v. Susquehanna Cty., 895 F.3d 303, 314 (3d Cir. 2018).

            There is nothing in the record to support the

subjective belief of Brandt of potential retaliation from

reporting her harassment.     Brandt previously used the hotline to

file complaints against TJUH and other co-workers in the past,

including Gretz.     Indeed, Brandt previously called TJUH’s

compliance hotline to complain and report that Gretz had

screamed at instructors.     Brandt does not provide any credible

evidence as to why she failed to report the hostile work

environment (which began sometime in 2016) against Gretz until

after she was suspended for misconduct unrelated to her gender.

During her deposition, Gretz admits that in her historical

dealings with the compliance hotline, she had confidence that if

she raised an issue, someone from the administrative body was

                                 -16-
going to respond to the complaint.     She claims to have “used

[the compliance hotline] multiple times over the course of [her]

career” at TJUH.   Nonetheless, she failed to do so regarding

hostile work environment until after she was suspended for

conduct relating to improper behavior.     “[O]ur case precedent

has routinely found the passage of time coupled with the failure

to take advantage of the employer’s anti-harassment policy to be

unreasonable.”    Minarsky v. Susquehanna Cty., 895 F.3d 303, 313

(3d Cir. 2018).

          Accordingly, the court will grant the motion of

defendant for summary judgment as to Brandt’s claims for hostile

work environment under Title VII.




                                -17-
